Rel: 12/12/14




Notice: This opinion is subject to formal revision before publication in the advance
sheets of Southern Reporter. Readers are requested to notify the Reporter of Decisions,
Alabama Appellate Courts, 300 Dexter Avenue, Montgomery, Alabama 36104-3741 ((334) 229-
0649), of any typographical or other errors, in order that corrections may be made before
the opinion is printed in Southern Reporter.




          SUPREME COURT OF ALABAMA
                           OCTOBER TERM, 2014-2015
                            ____________________

                                    1131321
                             ____________________

      Ex parte Alabama Forest Products Industry Workmen's
               Compensation Self-Insurers' Fund

                     PETITION FOR WRIT OF CERTIORARI
                      TO THE COURT OF CIVIL APPEALS

       (In re: Alabama Forest Products Industry Workmen's
                Compensation Self-Insurers' Fund

                                           v.

                                   Amos Harris)

                 (Marengo Circuit Court, CV-12-900136;
                   Court of Civil Appeals, 2121008)

BRYAN, Justice.

      WRIT DENIED.         NO OPINION.
1131321

    Moore, C.J., and Stuart, Bolin, Parker, Shaw, Main, and

Wise, JJ., concur.

    Murdock, J., dissents.




                             2
1131321

MURDOCK, Justice (dissenting).

    The Court denies certiorari review of the decision of the

Court of Civil Appeals in this case, see Alabama Forest

Products Industry Workmen's Compensation Self-Insurers' Fund

v. Harris, [Ms. 2121008, June 13, 2014] ___ So. 3d ___ (Ala.

Civ. App. 2014), overruling its previous decision in Osorio v.

K & D Erectors, Inc., 882 So. 2d 347 (Ala. Civ. App. 2003),

and holding that Alabama's Workers' Compensation Act makes

compensable the provision by nonprofessional family members of

certain assistance to injured employees.    Section 25-5-1(13),

Ala. Code 1975, Alabama Workers' Compensation Act, defines

"providers" as

    "[a]   medical    clinic,   pharmacist,   dentist,
    chiropractor, psychologist, podiatrist, physical
    therapist,    pharmaceutical    supply    company,
    rehabilitation service, or other person or entity
    providing treatment, service, or equipment, or
    person or entity providing facilities at which the
    employee receives treatment."

Urging the application of the principle of ejusdem generis,

petitioner   Alabama   Forest    Products   Industry   Workmen's

Compensation Self-Insurers' Fund argues that the reference at

the end of 25-5-1(13) to "other person or entity providing

treatment, service or equipment" should be understood as a


                                3
1131321

reference       to   other       medical      professionals,        not    to

nonprofessional      family      members     of     the    claimant.      The

petitioner also argues that, in Osorio, the Court of Civil

Appeals correctly held that our Workers' Compensation Act

"does   not     require   an    employer    to    provide    attendant-care

expenses to the family of a permanently and totally disabled

employee for assisting the employee in his daily functioning,"
882 So. 2d at 350, and that the Court of Civil Appeals erred

in the present case by overruling Osorio.                     Finally, the

petitioner points out that the court in Osorio noted that

Minnesota's Workers' Compensation Act, upon which Alabama's

Workers' Compensation Act generally is modeled, specifically

provides for the payment of nursing services performed by

family members of a permanently and totally disabled employee,

see Minn. Stat. § 176.35(1)(b) (2000), whereas Alabama's act

contains no such provision.              Because I believe there is a

probability of merit in the petitioner's arguments, I would

grant     the    petition      pending     before    us.       I   therefore

respectfully dissent from the denial of further review in this

case.




                                     4